DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,080,904 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are the obvious variants of the conflicting claims as shown in the table below.
17/363252
U.S.11,080,904 B2
21. A computer-implemented method for converting raw data into graph structures, the method including: 
receiving, by a server processor, a batch of raw data from a user device; 





determining whether the batch of raw data includes a repeating pattern of data; splitting the batch of raw data into individualized segments of raw data based on the repeating pattern of raw data; 
determining a model for the individualized segments of raw data; 











converting the individualized segments of raw data into modeled data to fit the model; and sending the modeled data to a receiving entity for generating at least a portion of a graph structure based on the modeled data.
1. A computer-implemented method for converting raw data into graph structures, the method including: 
receiving, by a processor of a graph interface, a batch of raw data from a user device, wherein the batch of raw data includes one or more data types, and wherein the one or more data types correspond with at least one of text files, photos, videos, and audio files; determining whether the batch of raw data includes a repeating pattern of data; based on determining that the batch of raw data includes a repeating pattern of data, splitting the batch of raw data into individualized segments of raw data; determining a model for the individualized segments of raw data, wherein the model defines a graph structure for the individualized segments of raw data, wherein determining the model includes: identifying one or more stored models, each of the one or more stored models including at least one of required fields, disallowed fields, and field restrictions; and determining whether the individualized segments of raw data include one of the required fields, disallowed fields, and field restrictions; converting the individualized segments of raw data into modeled data to fit the model; and sending the modeled data to a receiving entity for generating at least a portion of a graph structure based on the modeled data.
21,28,35
1,8,15
22,29,36
2,9,16
23,30,37
3,10,17
24,31,38
4,11,18
25,32,39
5,12,19
26,33,40
6,13,20
27,34
7,14

It is seen that, the conflicting claim 1 recites all limitations of the instant claim 21. Therefore the instant claim 21 is an obvious variant of the conflicting claim 1. The instant claims 28 and 35 are similar to the instant claim 21, and the conflicting claims 8 and 15 are similar to the conflicting claim 1. Other corresponding claims are in the similar nature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 -40 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (U.S. Pub. 2009/0164387 A1, already of record), and in view of Li et al (US 9507848 B1).
Regarding claim 21, Armstrong et al teaches a computer-implemented method for converting raw data into graph structures (paragraph [0021], “the systems and methods enable the user to create a knowledge map of the ecosystem of a company or industry he/she is interested in using a semantic computing application server”. Also see Fig. 8 for example of graph structures), the method including: 
                receiving, by a server processor, a batch of raw data from a user device (paragraph [0029], “the semantic server can automatically collect the latest information from data sources coupled to it”);         
               determining a model for the individualized segments of raw data (paragraph [0029], “Once the collected data is semantically annotated, it can be organized and correlated with previous data in the semantic graph.”; paragraph [0033], “A semantic graph, also known as a relational data graph or attributed relational graph, can be a data structure that encodes relationships as typed links between a pair of typed nodes.” “In some embodiments, an example of a semantic graph can be the Internet Movie Database where the nodes can be persons (actors, directors, etc.), movies, studios, and awards, among others. In this example, each node can have a type (e.g., movie, director, producer, etc.). Each node can also be labeled with one or more attributes identifying the specific node (e.g., Shrek, Titanic, Airplane, etc.) or providing additional information about the node (e.g., gross revenues, release date, runtime, etc.).”); 
              converting the individualized segments of raw data into modeled data to fit the model; and sending the modeled data to a receiving entity for generating at least a portion of a graph structure based on the modeled data (paragraph [0033], “A semantic graph, also known as a relational data graph or attributed relational graph, can be a data structure that encodes relationships as typed links between a pair of typed nodes.” “The nodes and link types can be related through an ontology (also known as a schema) that can include concept instances such as nodes and relations as edges”. “The semantic server can store these concept instances and relations as nodes and edges in a semantic graph.” paragraph [0037], “Outside data 218 can include, for example, client data (e.g., from text extraction software, RSS feeds, etc.), and can be, for example, semantically structured. Semantic adapters 219 can process data to conform to the ontology used by the semantic server 201”.
Armstrong et al does not explicitly teach determining whether the batch of raw data includes a repeating pattern of data; splitting the batch of raw data into individualized segments of raw data based on the repeating pattern of raw data.
Li et al, in the same field of endeavor, teaches determining whether the batch of raw data includes a repeating pattern of data; splitting the batch of raw data into individualized segments of raw data based on the repeating pattern of raw data (column 4, lines 53-67, “In some embodiments, the received data is scanned to detect segments such as repeating patterns or logical groupings within the received data. At least one of these groupings/segments is tested against each parse expression from a library of parse expressions to determine a parse expression that can be used to parse the grouping/segment.”). The combination of Armstrong et al and Li et al, i.e., using the repeating patterns as in Li et al to organize or grouping the data in Armstrong et al, would yield the claimed invention. The implementation of the combination may be done by adding/modifying the relevant software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Armstrong et al and Li et al by including determining whether the batch of raw data includes a repeating pattern of data and splitting the batch of raw data into individualized segments of raw data based on the repeating pattern of raw data to obtain the claimed invention.
Regarding claim 22, Armstrong et al teaches wherein determining the model comprises: identifying a plurality of stored models including required fields and field restrictions; determining the required fields of each of the plurality of stored models; and determining whether the individualized segments of raw data includes the required fields and satisfies the field restrictions (paragraph [0019], multiple models, correlating model; paragraph [0033], nodes, edges, links, “each node can have a type (e.g., movie, director, producer, etc.). Each node can also be labeled with one or more attributes”; paragraph [0049], “Properties can be typed, that is, the kind of data stored in a property is restricted to a specific type, such as integers, real numbers or character strings”; paragraph [0054], “For example, a client can create a subscription for all Persons, all Persons having red hair, all Persons who are Members Of any organization, a specific organization, or Persons whose height is greater than 6', etc. Property and attribute value criteria can include operators, such as equals (=), starts with, contains, greater than, sounds like, etc.”).
Regarding claim 23, Armstrong et al teaches wherein converting further comprises identifying portions of the individualized segments of raw data for each part of the graph structure (paragraph [0033], “The nodes and link types can be related through an ontology (also known as a schema) that can include concept instances such as nodes and relations as edges.”). 
Regarding claim 24, Armstrong et al teaches further including: generating, based on the modeled data and at least one of a node, an edge, and a property (paragraph [0033], nodes, edges, attributes). 
Regarding claim 25, Armstrong et al teaches further including: receiving additional raw data; determining, based on the additional raw data, an update to the graph structure; performing, based on the update, at least one action on the graph structure to create an updated graph structure, wherein the at least one action is at least one of: editing a property of a node of the graph structure, deleting a property, an edge, or a node of a graph structure, or adding a new node, edge or property to the graph structure; and archiving the updated graph structure (paragraph [0044], merging new information and updating the graph). 
Regarding claim 26, Armstrong et al teaches further including: verifying the individualized segments of raw data by determining the required fields for the individualized segments of raw data; identifying the input model; and determining the storage format (paragraph [0024], “The metadata is then matched against the knowledge map to find out whether the data received matches any of the entries in the map”; paragraph [0039], various database; paragraph [0069], various data formats). 
Regarding claim 27, Armstrong et al teaches further including: receiving a request for modeled data; identifying the graph entities corresponding to the modeled data; and converting the identified graph entities to modeled data (paragraph [0069], “External clients can interact with the semantic server using various application program interfaces to extract data from the server and to insert data into the server and can be used to customize requests for data including any concept, property or relations of interest from the semantic graph on the semantic server”; paragraph [0091], “Action: Trade or provide information to clients”. Also see paragraph [0033].). 
Claims 28-34 recite a system for converting raw data into a graph structure, comprising: a storage device that stores instructions; and at least one processor that executes instructions for performing the steps as in claims 21-27. The combination of Armstrong et al and Li et al suggests a system for converting raw data into a graph structure, comprising: a storage device that stores instructions; and at least one processor that executes instructions for performing the steps as in claims 21-27 (Armstrong et al: paragraph [0108], " Various servers and clients disclosed herein, can include, for example, among other things, processors, displays, input/output devices, and memories, which can be interconnected. In some embodiments, the memories contain storage devices for storing programs and/or software modules for controlling the processors or performing methods.” Also see the rejections of claims 21-27 above).
Claims 35-40 recite a non-transitory computer-readable medium storing instructions, the instructions configured to cause at least one processor to perform operations as in claims 21-26. The combination of Armstrong et al and Li et al suggests a non-transitory computer-readable medium storing instructions, the instructions configured to cause at least one processor to perform operations as in claims 21-26 (Armstrong et al: paragraph [0108], " the memories contain storage devices for storing programs and/or software modules for controlling the processors or performing methods.” Also see the rejections of claims 21-26 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613